Citation Nr: 1538750	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  08-33 597	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana

THE ISSUES

1.  Entitlement to an increased disability rating for depression in excess of 10 percent prior to September 24, 2007, and in excess of 50 percent thereafter.  

2.  Entitlement to a disability rating in excess of 20 percent for lumbar facet disease at L5-S1 and degenerative disc disease (DDD) at L5-S1 with mechanical low back pain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran served on active duty from February 2001 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied a rating in excess of 20 percent for the service-connected low back disability and granted a rating in excess of 10 percent to 30 percent for the service-connected psychiatric disorder.  The latter was increased by an April 2009 rating decision to 50 percent by an April 2009 rating decision, all effective September 24, 2007 (date of receipt of claim). 

The Veteran was afforded a hearing before a Decision Review Officer (DRO) in March 2009.  A copy of the transcript has been associated with the record.  

The Board remanded this case in December 2011 for additional development.  At that time the issues included entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  However, in March 2013 the Veteran's service representative, in writing, withdrew that claim from appellate consideration.  Moreover, a December 2014 rating decision granted an increase from 30 percent to 50 percent for service-connected chronic atypical headaches, resulting in a combined disability evaluation of 100 percent.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and Veterans Benefits Management System (VBMS) systems to insure a total review of the evidence.  

On file is a December 2014 Report of General Information, VA From 27-0820, which appears to be a Notice of Disagreement (NOD) to an effective date of September 24, 2013, with respect to the assignment of a combined disability rating of 90 percent, of which the Veteran was informed by RO letter dated December 29, 2014.  Since the assignment of a combined disability rating is a mere mathematical calculation, it is not clear exactly what action is being challenged.  Accordingly, this matter is referred to the RO for clarification.  


FINDINGS OF FACT

1.  Prior to September 24, 2007, the Veteran's service-connected depressive disorder was manifested by depression, but there was no memory impairment, panic attacks or significant decrease in work efficiency, and his symptoms were well controlled with medication or treatment.  

2.  Since September 24, 2007, the Veteran's service-connected depressive disorder has been manifested by difficulty at work, social isolation, essentially continuous depression, and some impairment of impulse control, affect and mood but he has not had spatial disorientation; neglect of personal appearance and hygiene, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; impaired memory, impaired judgment; impaired abstract thinking or obsessive or ritualistic behavior.  

3.  Lumbar facet disease at L5-S1 and DDD at L5-S1 with mechanical low back pain is manifested by limitation of thoracolumbar flexion but not to 30 degrees or less; and he does not have active neurological manifestations of DDD.  


CONCLUSIONS OF LAW

1. The criteria for increased disability rating for depression in excess of 10 percent prior to September 24, 2007, and in excess of 50 percent thereafter are not met.  U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, and Diagnostic Code 9433 (2014).

2.  The criteria for a disability rating in excess of 20 percent for lumbar facet disease at L5-S1 and DDD at L5-S1 with mechanical low back pain are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Code 5237 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants what information or evidence is needed for claim substantiation and respective evidentiary gathering duties.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

In a claim for increase, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  

As to notice, following receipt of the claim for increased ratings for the service-connected low back and psychiatric disorders on September 24, 2007, the Veteran was provided the requisite notice with respect to the claims for increased ratings by letters in September and October 2007, prior to the initial January 2008 RO adjudication thereof which is appealed.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation.  The Veteran's VA treatment records and records from the Social Security Administration (SSA) are on file.  

The case was remanded in 2011, in part, to attempt to obtain mental health treatment records from Dr. L.B. from 2007, and these have now been obtained.  The case was remanded in 2011, in part, to afford up-to-date rating examinations.  These were conducted in October and November 2012.  The Board may thus assume the competence of VA examiners and the adequacy of a VA medical opinion unless either is challenged.  Here, the adequacy of the examinations and medical opinion are not challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010).  

However, in the June 2015 Informal Hearing Presentation the Veteran's service representative indicated that the examinations in 2012 were not sufficiently up-to-date for rating purposes.  However, addendums were obtained in May and October 2013 as to the 2012 VA orthopedic rating examination with respect to the impact of flare-ups.  To once again remand the case for additional and more current examinations would be to engage in an endless cycle of pointless remands upon every mere possibility of an increase in severity of service-connected disorders for which greater compensation is sought.  Accordingly, the Board finds no reason to once again remand the case for additional VA rating examinations.  

And all this was in substantial compliance with the Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

The Veteran testified in support of his claims at an RO hearing in March 2007.  38 C.F.R. § 3.103(c)(2) requires that a presiding DRO fully explain the issues and suggest the submission of evidence that may have been overlooked but does not require providing such information as to equate with preadjudication of any claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the issues on appeal were identified and the representative specifically elicited testimony from the Veteran as to the elements for claim substantiation, the relevant clinical history, and the severity of his service-connected disabilities at issue and the effect such has on his employability.  Moreover, following the hearing the Board remanded the case to help substantiate the claims.  Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Board has thoroughly reviewed all the evidence and while obligated to provide supporting reasons and bases, it does have to discuss, in detail, all of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380 - 81 (Fed. Cir. 2000).  This analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran must not assume that any evidence not explicitly discussed has been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000); and Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption).   

General Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21. Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).   

A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  

Depression

Under the criteria which became effective November 7, 1996, when evaluating a mental disorder consideration will be given to the frequency, severity, and duration of symptoms, the length of remissions and capacity for adjustment during that time.  The evaluation will be based on all evidence of record and not solely an examiner's assessment of the level of disability.  38 C.F.R. § 4.126(a).  While social impairment is considered, a rating will not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Veteran's depressive, or dysthymic disorder, is rated under 38 C.F.R. § 4.130, Diagnostic Code 9433 under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, which provides that occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent rating.  For a 30 percent evaluation there must be occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent disability evaluation is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships).  

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

It is noted that the use of "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are intended to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Rating Schedule.  Instead, VA must consider all symptoms of a veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  

The Global Assessment of Functioning (GAF) is a scaled score that mental health professionals assign upon examination of a patient reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  However, a GAF score is only one factor in determining a psychiatric disability rating.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).

A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996). A GAF score of 51 to 60 indicates that the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates that the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  

Depression in excess of 10 percent prior to September 24, 2007

Generally, the effective date based on a claim for an increased rating may date back as early as one year prior to receipt of such claim.  However, in this case, the Veteran was notified by letter of May 1, 2007, of an April 2007 rating decision which granted service connection for depression and assigned an initial 10 percent disability rating.  He did not appeal that decision and, so, it became final.  He then filed a claim for an increased rating on September 24, 2007 (the current effective date for the 50 percent rating for that disorder).  Accordingly, the evidence for consideration as to the 10 percent rating is that from December 5, 2006 to September 24, 2007.  

Here, the record reflects that the Veteran has received VA outpatient treatment (VAOPT) since 2005.  However, while these records do show that the Veteran had depression, they do not confirm that he had panic attacks or any degree of memory loss, much less symptomatology productive of intermittent periods of inability to perform occupational tasks.  Rather, the evidence indicates that the Veteran's depressive disorder was productive of only mild or transient symptom causing decrease work efficiency and impaired ability to perform occupational tasks only during periods of significant stress, with his symptoms being controlled by continuous medication.  

Thus, prior to September 24, 2007, and even with the favorable resolution of doubt, the service-connected depressive disorder is not shown to have more closely approximated the schedular rating criteria for a 30 percent disability rating.  

Depression in excess of 50 percent since September 24, 2007

The Veteran testified in March 2009 that his service-connected disorders caused him to be depressed and, so, he did not interact as much and was irritable.  This included not interacting as much as he should with his three year old daughter.  He no longer socialized with friends.  He was in the process of separating from his wife because of his medical conditions.  His relationships with his supervisors at work with the U.S. Postal Service were strained.  His medications caused him to use the bathroom frequently and his job performance was otherwise not up to par.  However, he had not gotten into any serious arguments with his co-workers but had had disagreements with supervisors and this was primarily because co-workers had complained that the Veteran was irritable, would fly off the handle and curse, or slowed them down.  He had at times been "put off the clock," sometimes for as much as one or two weeks.   

Following the testimony, on VA psychiatric examination in March 2009 it was noted that the Veteran was separated from his wife, having been married in 2003.  He lived by himself but saw his family and had a good relationship with them.  He liked to be by himself and had no significant friends.  He got some exercise, but not as much as he liked.  He had no history of suicide attempts or violence or assaultiveness.  He reported that he kept to himself, and was isolated and depressed.  He had no issues as to drug or alcohol use.  He reported that his current medication did not impact his mood but he related that his current VA therapy had not been helpful.  He complained of depression but reported that his appetite was fine.  He denied problems with concentration and memory but noted that at times he was overly emotional and his temper would escalate easily.  He indicated that his energy and motivation were low.  He stated that at times he had racing thoughts.  

On mental status examination the Veteran's appearance was clean.  His psychomotor activity was unremarkable.  He was cooperative.  His affect was flat and as to his mood he reported that he just wanted to be by himself.  He was able to perform serial 7s and spell a word forwards and backwards.  He was fully oriented.  His though process and thought content were unremarkable.  He had no delusions.  As to insight, he partially understood that he had a problem.  He had no hallucinations and his behavior was not inappropriate.  He interpreted proverbs appropriately.  He had no obsessive or ritualistic behavior.  He did not have panic attacks or thoughts of suicide or homicide.  His impulse control was fair, but at time he had verbal outbursts.  He was able to maintain minimum personal hygiene.  His recent, remote, and immediate memory were normal.  He was currently employed full-time as a mail handler.  He had lost 6 weeks of work in the past 12 months due to pain and depression.  He stated he had some difficulty at work with respect to superiors telling him to work faster, but he stated he had back pain and mood swings.  The diagnosis was a depressive disorder, not otherwise specified (NOS).  His Global Assessment of Functioning (GAF) score was 57.  The examiner stated that the psychiatric disorder caused moderate impairment in functioning but did not cause deficiencies as to judgment, thinking, family relations, work, mood or school.   

On VA examination in October 2012 it was noted that the Veteran's primary psychiatric symptoms were a depressed mood and mild loss of interest.  The examiner indicated that the symptoms were mild.  The Veteran reported other symptoms, e.g., irritability, problems controlling anger, a general sense of unhappiness and dissatisfaction, and sense of entitlement.  However, the examiner noted that these symptoms were related to personality traits and were not caused by the depressive disorder.  Rather, the examiner indicated that the overall impairment from all psychiatric issues was characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Further, the examiner indicated that the majority of this impairment was related to personality traits, as opposed to the depressive disorder. 

Private clinical records of Dr. B. show that personality testing confirmed the presence of a personality disorder, and that the Veteran report having occasional depression related to back pain and limitations.  Although depression was felt likely to be present, anxiety and anger were far more prominent features.  

In this case, there is evidence that the Veteran has a personality disorder, for which service connection is not in effect.  Nevertheless, the evidence does not clearly distinguish which symptoms are attributable to the nonservice-connected personality disorder, as opposed to the service-connected depressive disorder.  Thus, for rating purposes, the Board will consider all psychiatric symptoms as being attributable to the service-connected depressive disorder.  

The Board has considered the Veteran's testimony that he has difficulty at work, particularly with his supervisors, and the fact that he is now divorced and living alone.  Unfortunately, while the evidence shows that the Veteran has essentially continuous depression, and some impairment of impulse control but without periods of violence, flattening of affect, and some disturbance of motivation and mood, in its' totality it does not show that the Veteran has spatial disorientation; neglect of personal appearance and hygiene, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; impaired memory, impaired judgment; impaired abstract thinking or obsessive or ritualistic behavior.  

Thus, since September 24, 2007, and even with the favorable resolution of doubt, the service-connected depressive disorder is not shown to have more closely approximated the schedular rating criteria for a rating in excess of 50 percent.  This is consistent with his GAF score of 57 which is indicative of impairment which is moderate but less than serious.  

Lumbar facet disease at L5-S1 and DDD at L5-S1 with mechanical low back pain

The criteria in 38 C.F.R. § 4.40 and § 4.45, e.g., of functional impairment due painful or weakened movement, are not "subsumed" in diagnostic codes providing for ratings based solely on limited motion.  Moreover, avoidance of pyramiding under 38 C.F.R. § 4.14 does not prohibit a higher rating than actually demonstrated by limitation of motion alone, even if the degree of limited motion is compensable.  Thus, there may be additional limitation of motion from pain or on repeated use of the joint.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).  

Musculoskeletal functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior during motion.  Weakness is as important as limitation of motion.  38 C.F.R. § 4.40.  Musculoskeletal rating factors include the degree of range of motion, weakness, fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  With joint pathology painful motion is a disability factor, with behavioral changes on testing being corroborating evidence thereof, and warrants at least the minimum rating.  Further, crepitation of soft tissue (e.g. tendons or ligaments), or within the joint structures should be noted as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.  

The General Rating Formula For Diseases and Injuries of the Spine provides for ratings based on limitation of motion of a particular spinal segment in either forward flexion or the limitation of the combined range of motion of that spinal segment; either favorable or unfavorable ankylosis; or with respect to the entire spine if there is unfavorable ankylosis or if there is loss of more than 50 percent vertebral body height due to vertebral fracture or muscle spasm and guarding.  Note 2 sets forth maximum ranges of motion for each spinal segment, except that a lesser degree of motion may be considered normal under the circumstances in Note 3.  Note 4 provides that motion be measured to the nearest five (5) degrees.  

Note 2 to the General Rating Formula provides that normal forward flexion of the thoracolumbar spine is to 90 degrees, extension is to 30 degrees, left and right lateral flexion as well as left and right lateral rotation are to 30 degrees.  The combined range of motion refers to the sum of these ranges of motion and the normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

A 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees (the maximum combined range of motion being 240 degrees), or if there is either (1) muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, (2) vertebral body fracture with loss of 50 percent or more of body height.  

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees (the maximum combined range of motion being 240 degrees), or if there is either (1) muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, e.g., scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is to 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  A 40 percent rating is the maximum evaluation based on limitation of motion of the thoracolumbar spine under the new spinal rating criteria.  The only higher evaluations for thoracolumbar disability are a 50 percent rating when there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating for unfavorable ankylosis of the entire spine.  Unfavorable ankylosis is when the spine is fixed in flexion or extension, and the ankylosis results in one or more additionally listed symptoms.  

Under 38 C.F.R. § 4.71a, DC 5243 an evaluation for DDD, also known as intervertebral disc syndrome (IVDS), either preoperatively or postoperatively, may be rated under one of two methods, whichever results in the higher rating.  The first is based on the total duration of incapacitating episodes during the immediately preceding 12 months, and the second is based on the General Rating Formula For Diseases and Injuries of the Spine, whichever results in the higher evaluation.  See Note to DC 5243.  

If the total duration of incapacitating IVDS episodes in the past 12 months is at least 1 week but less than 2 weeks, a 10 percent evaluation is warranted.  A total duration of at least 2 weeks but less than 4 weeks warrants 20 percent.  A total duration of at least four weeks but less than six weeks during the past 12 months warrants 40 percent.  With a total duration of at least six weeks, a maximum 60 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5243.   

Note 1 to the revised DC 5293 defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there were no incapacitating episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).  

If there are neurological manifestations due to DDD, or IVDS, these may be rated separately from orthopedic manifestations evaluated under the General Formula for Rating Diseases and Injuries of the Spine.  

In determining whether there is peripheral neuropathy of an extremity due to a service-connected spinal disability, consideration is given to whether a higher rating is assignable under DC 5293 or whether a separate, compensable rating may be assigned for neurological impairment of an extremity, for combination with the rating for any orthopedic impairment, generally see Bierman v. Brown, 6 Vet. App. 125 (1994).  Moreover, consideration must also be given to 38 C.F.R. § 4.14 - which prohibits "[t]he evaluation of the same disability under various diagnoses"(what is called pyramiding).  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  See, too, Esteban v. Brown, 6 Vet. App. 259 (1994).  "The critical element ... is [whether any] of the symptomatology for any one of these [] conditions is duplicative of or overlapping with the symptomatology of the other [] conditions."  Esteban, 6 Vet. App. at 262.  

VAOGCPREC 36-97 held that IVDS involves loss of range of motion because neurological impairment and resulting pain from injury to the sciatic nerve may cause spinal limitation of motion.  So, pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be considered in evaluating a less than maximum rating (of 60 percent) for IVDS, even though a rating equals the maximum rating under diagnostic codes for limitation of motion (e.g., 40 percent).  Additionally, possible extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) must be addressed.  That opinion specifically dealt with situations in which the IVDS rating was less than the maximum 60 percent.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (per curiam).  

In rating peripheral neuropathy attention is given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  While 38 C.F.R. § 4.120 does not define trophic changes, 38 C.F.R. § 4.104, Diagnostic Code 7115 (for rating thrombo-angitis obliterans (Buergers' Disease) describes trophic changes as, in pertinent part, "thin skin [and] absence of hair."  

When peripheral neuropathy is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  When characterized usually by a dull and intermittent pain in the typical nerve distribution, it is given a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124.  The maximum rating for peripheral neuropathy not characterized by organic changes is for moderate or, with sciatic nerve involvement, moderately-severe incomplete paralysis.  Peripheral neuropathy characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is given a maximum rating of severe incomplete paralysis.  38 C.F.R. § 4.123.  

Background

On VA orthopedic examination in December 2007 it was noted that the Veteran had had a nerve block in June 2007 and a facet block in July 2007.  Past testing had indicated that his responses with respect to his complaint of back pain indicated some psychodynamic involvement.  The past testing also noted that his subjective evaluations of such pain were consistently at 8, on a scale of 10, and above.  Subjective reports were inconsistent with his observed performance.  It had been felt that he would benefit from counseling pertaining to pain control and relaxation techniques.  His observed performance was consistent and could be more heavily relied upon, although this was not to say that he was not in pain, as this was also observed during testing, with frequent changes in posture, even at rest, and in movements in attempts to complete lifting trials.  He demonstrated an ability to carry 53 pounds and push 75 to 78 pounds, and to pull 70 to 77 pounds.  

Currently, the Veteran complained of pain completely across his low back, which was not brought on by anything in particular.  He stated that his past nerve and facet blocks, as well as medications had not helped relieve his constant low back pain.  He had no history of numbness, weakness or bowel or bladder problems.  On physical examination he was not in any distress and did not use any aids.  His pelvis was level and there was no spinal scoliosis.  He could walk on his heels and toes.  Forward flexion was to 75 degrees.  Extension was to 40 degrees.  Right and left lateral bending were to 40 degrees, and right and left rotation were to 35 degrees.  Straight leg raising was to 60 degrees on the right and to 50 degrees on the left, each associated with bilateral low back pain.  Laseque's sign was also associated with bilateral low back pain on the right and the left.  The lumbar spine was tender to percussion but sensation was intact to touch in the lower extremities.  Motor power was 5/5.  Following greater than three repetitions of motion, there was no additional limitation of motion by pain, fatigue, weakness or lack of endurance.  There was no incoordination.  X-rays revealed no disc bulging or facet disease.  The impression was chronic low back pain.  

The Veteran testified in March 2009 that he was constantly missing work due to back pain and seeking treatment for back pain.  It had affected him as far as his work performance and his family life in regards to interacting with his daughter and wife.  The Veteran stated that he had submitted a statement from Dr. D. that the Veteran had missed 6 weeks of work in the last 12 months.  Also, that physician had recommended that the Veteran take time off to rest and had prescribed medication, which was either a muscle relaxer or pain medicine.  He had instructed the Veteran not to lift more than a gallon of milk and to simply rest and return to see the physician in three days.  

The Veteran further testified that he was also being treated by VA for his low back and had been prescribed pain medication.  He had unsuccessfully tried physical therapy.  Also, fact blocks and nerve blocks had been unsuccessful.  He had had sharp pain down his lower extremities but the pain would come and go.  The pain was continuous and mainly in his low back.  He no longer played much sports, as he use to do.  

The Veteran testified that he would take leave from work when he had flare-ups which consisted of constant back pain such that he had difficulty bending over, and even putting on his shoes.  These periods of flare-ups could last for up to three days per episode.  He had used up his annual and sick leave to such an extent that he was unable to take any actual vacations.  During flare-ups he would typically just lay in bed for several days.  Sitting or driving for 20 to 30 minutes could precipitate a flare-up.  

On VA orthopedic examination in April 2009 the Veteran reported that over the last two years he had developed, in addition to back pain, pain extending from both hips, anteriorly, down to the knees.  There was no accompanying numbness or tingling or loss of sensation.  Nerve and facet blocks had not relieved the pain.  He stated this continuous back pain was 8, with flare-ups to 9, on a scale of 10.  He estimated he had had about 50 flare-ups in the past 12 months, which could last one to three days.  He had taken about 10 days of sick leave per month over the last year, which totaled about 6 weeks of sick leave.  His pain restricted his activities.  He could only walk about 10 minutes and drive a car for about 45 minutes.  He could not stand for more than 5 minutes.  He reported that he did much lifting at work.  He had worn a back brace approximately two years but had never used a cane or crutches.  A non-VA consultant had told him that he might need back surgery.  

On physical examination the Veteran walked with a limp but did not use any walking aids.  He could walk on his heels and on his toes.  Straight leg raising, in a sitting position, cause back pain without evidence of radiculopathy.  Right and left lateral bending were to 30 degrees.  Lateral rotation was to 30 degrees, each way, with back pain.  Flexion was to 55 degrees, and extension was to 20 degrees.  On repetition, three times, he maintained his range of motion.  There was no significant fatigability or spasms.  Deep tendon reflexes (DTRs) at the knees and ankles were 2+.  Quadriceps and hamstring strength was 5/5, and equal, and muscle testing in the ankles and feet was equal.  He had normal sensation in both feet.  The impression was chronic back pain, and the final diagnosis was lumbar facet disease at L5-S1 and L4-5, and mild DDD at L5-S1.  

On VA orthopedic examination in November 2012 the Veteran reported constant pain in the low back with a sensation of pulling and stiffness but denied radiation of low back pain.  On examination forward flexion was to 75 degrees, extension was to 10 degrees, right lateral flexion was to 25 degrees, left lateral flexion was to 30 degrees, right lateral rotation was to 25 degrees, and left lateral rotation was to 30 degrees.  Following repeated range of motion testing, forward flexion was reduced to 70 degrees but the other ranges of motion either stayed the same or slightly improved.  There were no signs of radiculopathy and no neurologic abnormalities or findings related to the thoracolumbar spine.  It was reported that there was no thoracolumbar IVDS.  However, the Veteran reported having flare-ups of low back pain, which he described as being unable to stand straight and also having a shooting pain in his low back during these times.  Turning and twisting as well as long trips, such as flights, increased low back symptoms.  

In May 2013 the examiner that conducted the November 2012 VA spinal examination was asked to indicate whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part, and to portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  However, that examiner stated that it was not feasible to render such an opinion because it would require a resort to mere speculation and would be devoid of any objective observation.  

In October 2014 a nurse practitioner replied to the query posed to the November 2012 VA examiner.  It was stated that at the November 2012 examination the Veteran reported flare-ups being cause by walking and twisting or taking long trips.  At the November 2012 examination it was noted he had excess fatigability , pain on movement, and interference with sitting, standing and/or weight-bearing after range of motion examination of spine but no additional loss of range of motion.  It was opined that it was least as likely as not walking or repetitive turning or twisting would increase the Veteran's pain and fatigability based on recent findings of November 2012 examination with reports of increase pain and fatigue.  However, it was not possible to render an opinion as to whether or not the Veteran's pain, weakness, fatigability or incoordination could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time, because this determination could not be made at one examination, having never seen the Veteran during an actual flare.  Thus, it would be mere speculation to attempt to determine the potential amount of range of motion loss without seeing the veteran during an actual flare.  

In this case, the Veteran testified that he has lost a total of six week of work.  However, he testified that this was due to a combination of his service-connected low back disability and his service-connected psychiatric disorder.  More significantly, his testimony was that he had been given a physician's instruction to have bed rest for a period of only three days.  Accordingly, he does not meet the criteria for a rating in excess of 20 percent on the basis of the IVDS rating criteria under 38 C.F.R. § 4.71a, DC 5243.  

As to evaluations for the neurological and the orthopedic components, there is some evidence that he had complained of radicular pain.  However, repeated examinations have not clinically confirmed the presence of neurological symptoms.  The clinical examinations have never confirmed the presence of sensory impairment of the lower extremities due to DDD, much less any motor impairment.  In fact, even his DTRs have remained unimpaired.  While the Board is aware that the Veteran has had nerve and facet blocks, due to complaints of pain, it must also be noted that there is a psychogenic overlay to his complaints of pain.  Thus, a separate disability rating for neurologic dysfunction due to thoracolumbar radiculopathy is not warranted.  

Thus, the proper method of determining the appropriate disability rating for the service-connected low back disability is solely on the basis of the orthopedic impairment under the General Rating Formula For Diseases and Injuries of the Spine.  However, for the next higher rating of 40 percent under this General Rating Formula, there must be either limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  It is undisputed that the Veteran has never had any ankylosis of the thoracolumbar spine and the evidence simply does not show that he has limitation of forward flexion to at least 30 degrees.  

Thus, even with the favorable resolution of doubt, the low back disability is not shown to have more closely approximated the schedular rating criteria for rating in excess of the current 20 percent disability rating.  

Extraschedular Consideration

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  This requires a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  If the first inquiry is met, the Board must determine whether an exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  If the first two steps are met then, thirdly, the case is referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  The order in which these elements are addressed is irrelevant because they both have to be met before referral is warranted.  Thun, 22 Vet. App. at 116; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).   

Recently, the United States Court of Appeals for the Federal Circuit held that when there are multiple service-connected disorders, an extraschedular rating may be assigned which considers the combined impact thereof.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  

In this regard, in Johnson, Id., a veteran sought increased ratings for service-connected right knee degenerative changes and for rheumatic heart disease which the Board denied but remanded a claim for an increased rating for left knee degenerative changes.  It was argued that extraschedular consideration had to be given to the collective impact of rheumatic heart disease and right knee disability, which were the only two rating claims that the Board adjudicated on the merits.  There was no argument before the United States Court of Appeals for Veterans Claims (Court) or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  In other words, it does not appear that the Federal Circuit held that in all claims for increased ratings that VA had to adjudicate the collective impact of all service-connected disabilities, even those not adjudicated on direct appeal, on an extraschedular basis.  

The Veteran's belief that his disabilities are worse than the assigned ratings is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the lay testimony of the Veteran.  

As to any contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities and, so, that the rating schedule does not contemplate the total disability picture, this insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014)(nonprecedential memorandum decision).  

Comparing the Veteran's current symptoms and disability level of the service-connected low back disorder to the Rating Schedule, the degree of functional impairment due to the low back disorder is contemplated by the Rating Schedule and the assigned schedular rating are adequate.  By regulation, the rating assigned for the service-connected low back disorder must encompass the factors enumerated at 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Specifically, a wide rating of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  

In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or malaligned joints, and crepitation.  

Of these, pain, painful motion, and limited motion are clearly documented; however, the evidence is unpersuasive as to the presence of muscle spasm, absent ankle jerks, significantly diminished strength, sensory loss, instability.  

In determining the appropriate schedular rating for psychiatric disability, 38 C..F.R. § 4.126(a) requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Indeed, that regulation requires that a rating must be based on all the evidence that bears on occupational and social impairment and not solely on an examiner's assessment of the level of disability at the moment of the examination.  

Specifically, a wide range of factors as well as signs and symptoms are contemplated in the applicable psychiatric rating criteria including the use of medication, decrease work efficiency, ability or inability to perform occupational tasks, routine behavior or self-care as well as symptoms such as anxiety, suspiciousness, panic attacks, chronic sleep impairment, memory impairment, impaired affect; circumstantiality, impaired speech; panic attacks; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal or homicidal ideation; obsessional rituals; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; delusions or hallucinations; behavior; being a persistent danger of hurting self or others; the degree of ability to perform activities of daily living; and the degree of orientation or disorientation.  Moreover, the evidence considered for rating purposes under § 4.130 is not restricted to the symptoms provided in the Rating Schedule; rather, VA must consider all relevant evidence.  See Mauerhan, 16 Vet. App. 436, 442 (2002).  

The Board finds that the schedular evaluations assigned for the Veteran's service-connected disorders are adequate in this case.  There is no persuasive evidence of occupational or functional impairment due to service-connected disorders at issue or other symptoms which are not already contemplated by the potentially applicable schedular criteria.  Specifically, the rating criteria adequately encompass the severity, if not all of the reported symptoms, of the Veteran's service-connected disabilities.  Moreover, the rating criteria provide for ratings greater than those assigned for each service-connected disorder, which may be awarded should any of the service-connected disorders increase in severity.  The Veteran has not described any unusual or exceptional features associated with his disabilities or described how the disabilities affect him in an unusual or exceptional manner.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 

Accordingly, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability pictures.  Moreover, the Board notes that the Veteran is now in receipt of a combined 100 percent disability evaluation.  

Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

ORDER

The claim for an increased disability rating for depression in excess of 10 percent prior to September 24, 2007, and in excess of 50 percent thereafter is denied.   

The claim for a disability rating in excess of 20 percent for lumbar facet disease at L5-S1 and DDD at L5-S1 with mechanical low back pain is denied.  


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


